Chalmers, J.,
delivered the opinion of the court.
The eleventh section of an act to reduce the judiciary expenses of this State (Acts 1878, pp. 164,169) provides that where no one will contract with the board of supervisors of a county, for the labor of the prisoners confined in the county jail, the board may contract with the contractor of any adjoining county. This gives the right to such contractor of the adjoining county to remove the prisoners to the county where his first contract was made, and where his stockades have been built and his work is in progress. It is not incumbent on him to work the prisoners of each county within the limits of the county where they were convicted.

Affirmed.